ON REHEARING.
PER CURIAM.
In asserted support of tbe application for rehearing, in respect, of the question decided, counsel for movant cite the following texts and decisr ions: 4 Suth. on Dam. § 1263; Mobile Fur. Co. v. Little, 108 Ala. 399, 19 South. 433; 14 Ency. Pl. & Pr. p. 760; Benton v. Collins, 125 N. C. 93, 34 S. E. 242, 47 L. R. A. 33; Phillips v. Railway Co., Q. B. Div. Law Records (1878-79); Lee v. Knapp, 137 Mo. 385, 38 S. W. 1107; Chouquette v. Sou. R. R. Co., 152 Mo. 257, 53 S. W. 897; Suth. on Dam. § 459; Henderson v. St. Paul R. R. Co., 52 Minn. 483, 55 N. W. 53; Watson’s Dam. for Personal Injuries, p. 884; Joyce on Dam. §§ 59, 552-562; 2 Suth. on Dam. § 393. None of these texts or decisions immediately bear upon the concrete question presented on this appeal, namely, whether a trial court may review and revise the amount of the jury’s assessment of purely punitive damages, committed for ascertainment to the jury’s discretion, on the sole ground of the inadequacy of the sum so assessed. And it may be added that in every decision cited for movant, where a new trial was sought or granted, compensatory damages were, involved, or the effort, inviting appellate consideration, was to avoid the verdict because excessive in amount.
Mobile Furniture Co. v. Little, supra, a suit on garnishment bond, had to deal with, as here pertinent, a charge wherein it was said that the burden Avas on *161plaintiff to furnish data from which the jury could ascertain with reasonable certainty the amount of actual and exemplary damages. To this question, speaking-through Haralson, J., the court responded: “Vindictive damages allowed to be imposed by way of punishment, are at the discretion of the jury, within reasonable limits. It was not incumbent on plaintiff to furnish the data for them to ascertain with reasonable certainty, the amount of such damages.” This decision is without bearing on the question here. The statement, “within reasonable limits,” obviously had reference to the maximum, and not to the minimum, sum assessable by the jury as exemplary damages.
In the brief this quotation from Watson’s excellent work on Damages (supra,) is set down: “But the amount of such (punitive) damages is not within the arbitrary or capricious discretion of the jury; it should be reasonably adequate to the degree of fault.” The last phrase of the quotation was a credited appropriation, by the learned author, from L. & N. R. R. Co. v. Minogue, 90 Ky. 369, 374, 14 S. W. 357, 29 Am. St. Rep. 378. Appellee was a passenger on one of appellant’s trains, and was injured as the result of a collision between that and another train. The jury returned a verdict for $10,000 in favor of the appellee, and the defendant (appellant) insisted that the sum assessed was excessive. The court ruled against appellant’s stated insistence. The court, in dealing with this question of excessiveness of the verdict, used the language quoted by Mr. Watson. It is obvious that the Kentucky court was not invited, nor did it assume, to announce the recognition of the power of review and revision of verdicts for punitive damages, only, on the sole ground that the sum assessed by the jury, in its discretion, is inadequate.
*162The several texts cited in briefs announce general and familiar rules, but no writer, text or judicial (and investigation here has been exhaustive), has stated or approved the doctrine on which movant must rely on this occasion.
The rehearing’ is denied.